DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 2-21 in the reply filed on April 11, 2022 is acknowledged.  The traversal is on the grounds that the Office must examine the application on the merits if examination can be made without serious burden even if the application on the merits would include claims to distinct or independent invention and that the search of the multiple inventions in the instant application can be performed without serious burden as the search of the prior art relevant to the claims of Group I would provide the relevant prior art for Group II (page 6, Response).  This is not found persuasive because Applicants’ determination that the two groups of invention can be made without serious burden is Applicants’ own opinion.  As stated in the previous restriction requirement, the search of the two independent inventions would place undue search and examination burden on the Office and therefore, the restriction is maintained.  Applicants are correct in that under In re Ochiai, when Applicants elect their invention drawn to a product and that product becomes allowable, Applicants would be entitled to rejoinder to all process regarding that product, so long as the claims were amended throughout prosecution so as to maintain their scope in commensurate with the scope of the products being examined.  Should Applicants follow this guideline, the claims would be entitled to rejoinder.  The guidance is reproduced herein:
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in a loss of right to rejoinder.
	
Further, note that the prohibition against double patenting rejection of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Finally, Applicants are advised that in the event of rejoinder, if the application containing the rejoined claims is not in condition for allowance, the subsequent Office Action may be made FINAL, or, if the application was already under FINAL rejection, the next Office Action may be made an advisory action.

 The requirement is still deemed proper and is therefore made FINAL.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 11, 2022.
Information Disclosure Statement
The IDS received on September 8, 2020 is proper and is being considered by the Examiner.
Drawings
The drawings received on June 25, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the claim term used therein are incongruent with the other sections which appears to refer to that claim term.  Specifically, claim 2 recites that each solid support in the collection comprises, “one or more single-stranded nucleic acid species covalently linked to the solid support”, and later refers to this limitation as “the identifier sequence from, “the more than one single-stranded nucleic acid species”, and at the end refers to this “more than one single-stranded nucleic acid species” as being at least 10 different species.
Therefore, claim as a whole cannot embrace, a collection that embodies “one” single-stranded nucleic acid species covalently linked to the solid support as found in claim 1(a).
Correction must be made.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends claim 2.
Claim 2 recites that the probe sequence of each of the one or more single-stranded nucleic acid species linked to the solid support allows the more than one single-stranded nucleic acid to hybridize to a subsequence in a sample nucleic acid (element (c)) and that these one or more than one single-stranded nucleic acid species on each solid support comprises at least 10 different species.
This means that the single solid support must comprise at least 10 different probe sequences which are for different species of nucleic acid and each probe must anneal to different subsequence in a sample nucleic acid.
Claim 12 depends on from claim 2 and broadens this scope by reciting that the one or more probe sequences are complementary to a generically broad, “different subsequences” in the sample nucleic acid.
Therefore, claim 12 improperly broadens the scope of parent claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,731,213 (herein, “the ‘213 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The Office notes that while there was a restriction made in the ‘213 patent as well as the present application, Applicants have elected the same invention in the ‘213 patent and the present application.  For this reason, the prohibition under 121 does not exist.
With regard to instant claim 2, the ‘213 patent also claims a collection of slid supports comprising single stranded nucleic acid species (preamble, claim 1), wherein
each solid support in collection comprises one or more single-stranded nucleic acid species covalently linked to the solid support (see claim 1(a) of the ‘213 patent), wherein
each single-stranded nucleic acid species linked to a common solid support comprises an identifier sequence and a probe sequence (see claim 1(a) of the ‘213 patent);
wherein all the single-stranded nucleic acid species to the common solid support share the same identifier sequence (see claim 1(b) of the ‘213 patent), and
wherein the identifier sequence from the more than one single-stranded nucleic acid species linked to the common solid support in the collection is different from the identifier sequences of the single-stranded nucleic acid species linked to the other solid supports in the collection, whereby each solid support in the collection is associated with a unique identifier sequence (see claim 1(b) of the ‘213 patent);
wherein the probe sequence of each of the more than one single-stranded nucleic acid species linked to the solid support allows the more than one single-stranded nucleic acid to hybridize to a subsequence in a sample nucleic acid (see claim 1(c) of the ‘213 patent); and
wherein the more than one single-stranded nucleic acid species on each solid support comprise at least 10 different species (claim 1(d) of the ‘213 patent).
With regard to instant claims 3-21, claims 2-27 of the ‘213 patent claims the same embodiments.
Therefore, instant claims are obvious over the claims of the ‘213 patent.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 26, 2022
/YJK/